DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “wherein the COT length information comprised in the control information of the first cell is        determined according to a high layer configuration parameter” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for transmitting control information, comprising: receiving, by a terminal device, downlink control information (DCI) sent by a network device, wherein the DCI comprises an information block, the information block comprises control information of a first cell, and the control information of the first cell comprises: frequency domain resource indication information, wherein a starting position of the frequency domain resource indication information in the DCI is configured by a high layer configuration parameter, and channel occupation time (COT) length information, wherein a starting position of the COT length information in the DCI is configured by a high layer configuration parameter, wherein the COT length information comprised in the control information of the first cell is        determined according to a high layer configuration parameter.
2.	Regarding claim 12 –  A method for transmitting control information, comprising: sending, by a network device, downlink control information (DCI) to a terminal device, wherein the DCI comprises an information block, the information block comprises control information of a first cell, and the control information of the first cell comprises: frequency domain resource indication information, wherein a starting position of the frequency domain resource indication information in the DCI is configured by a high layer configuration parameter, and channel occupation time (COT) length information, wherein a starting position of the COT length information in the DCI is configured by a high layer configuration parameter, wherein the COT length information comprised in the control information of the first cell is        determined according to a high layer configuration parameter.
3.	Regarding claim 21 - A terminal device, comprising a transceiver, a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to control the terminal device to: receive downlink control information (DCI) sent by a network device, wherein the DCI comprises an information block, the information block comprises control information of a first cell, and the control information of the first cell comprises: frequency domain resource indication information, wherein a starting position of the frequency domain resource indication information in the DCI is configured by a high layer configuration parameter, and channel occupation time (COT) length information, wherein a starting position of the COT length information in the DCI is configured by a high layer configuration parameter, wherein the COT length information comprised in the control information of the first cell is determined according to a high layer configuration parameter.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 4-7, 9, 11, 12, 15-18, and 20-23 are allowable over the prior art of record.

Conclusion

Claims 1, 4-7, 9, 11, 12, 15-18, and 20-23 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et al. (US 2022/0104258 A1) discloses signal transmission and reception method for unlicensed band communication, and apparatus thereof.
Jung et al. (US 2022/0061094 A1) discloses method and apparatus for transmitting/receiving signal by using variable bandwidth in communication system.
Salem et al. (US 2019/0349966 A1) discloses grant-free uplink transmission in unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
24 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465